DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 and 04/04/2022 was filed.  The submission is following the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-20 have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11222378B2, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “an autonomous vehicle for transporting or retrieving deliveries comprising: a conveyance system configured to autonomously drive the autonomous vehicle between a first location and a second location; and at least one securable storage compartment, the at least one securable storage compartment including at least one securable storage sub-compartment, the at least one securable storage compartment or sub-compartment being removable from the autonomous vehicle for selective replacement of the at least one securable storage compartment or sub-compartment, the at least one securable storage compartment or sub-compartment configured to receive at least one item at the first location, the at least one securable storage compartment or sub-compartment being operatively coupled to an ambient air control module configured to control ambient air in the at least one securable storage compartment or sub-compartment to provide ambient air control for the at least one securable storage compartment or sub-compartment as the conveyance system drives the autonomous vehicle between the first location and the second location.”, while in the approved claim 1 of the patent discloses “An autonomous vehicle comprising: a conveyance system configured to autonomously drive the autonomous vehicle between a first location and a second location; and at least one storage compartment, the at least one storage compartment including at least one sub-compartment, the at least one storage compartment being removable from the autonomous vehicle for selective replacement of the at least one storage compartment, the at least one sub-compartment configured to receive at least one item at the first location, the at least one storage compartment being operatively coupled to a temperature control module configured to maintain the at least one storage compartment within a predetermined temperature range to provide temperature control for the at least one item as the conveyance system drives the autonomous vehicle between the first location and the second location.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
In the claim 8 of the application discloses “An autonomous vehicle for transporting or retrieving deliveries comprising: a conveyance system configured to autonomously drive the autonomous vehicle between a first location and a second location; and at least one securable storage compartment, the at least one securable storage compartment including at least one securable storage sub-compartment, the at least one securable storage compartment or sub-compartment being removable from the autonomous vehicle for selective replacement of the at least one securable storage compartment or sub-compartment, the at least one securable storage compartment or sub-compartment configured to receive at least one item at the first location, the at least one securable storage compartment or sub-compartment including an ambient air control module configured to control ambient air in the at least one securable storage compartment or sub-compartment to provide ambient air control for the at least one securable storage compartment or sub-compartment as the conveyance system drives the autonomous vehicle between the first location and the second location.”, while in the approved claim 8 of the patent discloses “An autonomous vehicle comprising: a conveyance system configured to autonomously drive the autonomous vehicle between a first location and a second location; and at least one storage compartment, the at least one storage compartment including at least one sub-compartment, the at least one storage compartment being removable from the autonomous vehicle for selective replacement of the at least one storage compartment, the at least one sub-compartment configured to receive at least one item at the first location, the at least one storage compartment including a temperature control module configured to maintain the at least one storage compartment within a predetermined temperature range to provide temperature control for the at least one item as the conveyance system drives the autonomous vehicle between the first location and the second location.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 8 is similar/same/identical to the patent claims 8 limitations.
In the claim 15 of the application discloses “A delivery system for transporting or retrieving deliveries, comprising: an autonomous vehicle including at least one securable storage compartment, the at least one securable storage compartment including at least one securable storage sub-compartment, the at least one securable storage compartment or sub-compartment configured to receive at least one item, the at least one securable storage compartment or sub-compartment being removable from the autonomous vehicle for selective replacement of the at least one securable storage compartment or sub-compartment, the at least one securable storage compartment or sub- compartment being operatively coupled to or including an ambient air control module configured to control ambient air in the at least one securable storage compartment or sub-compartment; a database configured to store information of a location; at least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the autonomous vehicle to transport the at least one item to the location.”, while in the approved claim 15 of the patent discloses “A delivery system, comprising: an autonomous vehicle including at least one storage compartment, the at least one storage compartment including at least one sub-compartment for receiving at least one item, the at least one storage compartment being removable from the autonomous vehicle for selective replacement of the at least one storage compartment, the at least one storage compartment including a temperature control module configured to maintain the at least one sub-compartment within a predetermined temperature range; a database configured to store information of a location; at least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the autonomous vehicle to transport the at least one item to the location.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 15 is similar/same/identical to the patent claims 15 limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Yu (US20150006005A1).
	Claim.1 Yu discloses an autonomous vehicle for transporting or retrieving deliveries (see at least abstract, an autonomous unmanned) comprising: a conveyance system configured to autonomously drive the autonomous vehicle between a first location and a second location (see at least abstract, to make deliveries, fig.6, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p29-31); and at least one securable storage compartment, the at least one securable storage compartment including at least one securable storage sub-compartment, the at least one securable storage compartment or sub-compartment being removable from the autonomous vehicle for selective replacement of the at least one securable storage compartment or sub-compartment, the at least one securable storage compartment or sub-compartment configured to receive at least one item at the first location (see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it), the at least one securable storage compartment or sub-compartment being operatively coupled to an ambient air control module configured to control ambient air in the at least one securable storage compartment or sub-compartment to provide ambient air control for the at least one securable storage compartment or sub-compartment as the conveyance system drives the autonomous vehicle between the first location and the second location (see at least fig.6-9, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p91, one or more of the compartments are designed for holding cold food items, such cold compartments could  be thermally-insulated and/or cooled, p92, the vehicle has multiple separate cargo compartments that are individually accessible and/or lockable, allows the vehicle to make multiple deliveries to different recipients, p176, non-perishable items are put into disposable card boxes 104 and kept at ambient temperatures).
	Claim.2 Yu discloses wherein the ambient air control module includes a temperature control module configured to control temperature levels within the at least one securable storage compartment or sub-compartment (see at least fig.6, p193, information about the item being delivered, this information can be useful in assigning a suitable vehicle for the delivery task, information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment or cold food that needs a cooled compartment, etc., such accommodations or optimizations for using the fleet of available vehicles).
	Claim.3 Yu discloses wherein the ambient air control module includes a humidity control module configured to control humidity levels within the at least one securable storage compartment or sub-compartment (see at least fig.6, p176, non-perishable items are put into disposable card boxes 104 and kept at ambient temperatures, p193, information about the item being delivered, this information can be useful in assigning a suitable vehicle for the delivery task, information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment or cold food that needs a cooled compartment, etc., such accommodations or optimizations for using the fleet of available vehicles).
	Claim.4 Yu discloses wherein the at least one securable storage (see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it, p90, the compartment may be closed/locked and be opened/closed in a secure manner).
	Claim.5 Yu discloses wherein the at least one securable storage compartment or sub-compartment is configured to open for the customer(see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it, p90, the compartment may be closed/locked and be opened/closed in a secure manner).
	Claim.6 Yu discloses wherein the at least one securable storage compartment or sub-compartment is configured to open for the customer in response to a code provided by the customer (see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it, p90, the compartment may be closed/locked and be opened/closed in a secure manner, the recipient may be given an access code ).
	Claim.7 Yu discloses a system comprising: a fleet of autonomous vehicles including the autonomous vehicle of claim 1 (see at least fig.1, abstract, an autonomous unmanned road vehicle).
	Claim.8 Yu discloses an autonomous vehicle for transporting or retrieving deliveries (see at least abstract, an autonomous unmanned) comprising: a conveyance system configured to autonomously drive the autonomous vehicle between a first location and a second location (see at least abstract, to make deliveries, fig.6, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p29-31); and at least one securable storage compartment, the at least one securable storage compartment including at least one securable storage sub-compartment, the at least one securable storage compartment or sub-compartment being removable from the autonomous vehicle for selective replacement of the at least one securable storage compartment or sub-compartment, the at least one securable storage compartment or sub-compartment configured to receive at least one item at the first location (see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it), the at least one securable storage compartment or sub-compartment including an ambient air control module configured to control ambient air in the at least one securable storage compartment or sub-compartment to provide ambient air control for the at least one securable storage compartment or sub-compartment as the conveyance system drives the autonomous vehicle between the first location and the second location (see at least fig.6-9, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p91, one or more of the compartments are designed for holding cold food items, such cold compartments could  be thermally-insulated and/or cooled, p92, the vehicle has multiple separate cargo compartments that are individually accessible and/or lockable, allows the vehicle to make multiple deliveries to different recipients, p176, non-perishable items are put into disposable card boxes 104 and kept at ambient temperatures).
	Claim.9 Yu discloses wherein the ambient air control module includes a temperature control module configured to control temperature levels within the at least one securable storage compartment or sub-compartment (see at least fig.6, p193, information about the item being delivered, this information can be useful in assigning a suitable vehicle for the delivery task, information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment or cold food that needs a cooled compartment, etc., such accommodations or optimizations for using the fleet of available vehicles).
	Claim.10 Yu discloses wherein the ambient air control module includes a humidity control module configured to control humidity levels within the at least one securable storage compartment or sub-compartment (see at least fig.6, p176, non-perishable items are put into disposable card boxes 104 and kept at ambient temperatures, p193, information about the item being delivered, this information can be useful in assigning a suitable vehicle for the delivery task, information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment or cold food that needs a cooled compartment, etc., such accommodations or optimizations for using the fleet of available vehicles).
	Claim.11 Yu discloses wherein the at least one securable storage (see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it, p90, the compartment may be closed/locked and be opened/closed in a secure manner). 
	Claim.12 Yu discloses wherein the at least one securable storage compartment or sub-compartment is configured to open for the customer(see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it, p90, the compartment may be closed/locked and be opened/closed in a secure manner) .
	Claim.13 Yu discloses wherein the at least one securable storage compartment or sub-compartment is configured to open for the customer in response to a code provided by the customer(see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it, p90, the compartment may be closed/locked and be opened/closed in a secure manner, the recipient may be given an access code ).
	Claim.14 Yu discloses a system comprising: a fleet of autonomous vehicles including the autonomous vehicle of claim 8 (see at least fig.1, abstract, an autonomous unmanned road vehicle).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US20150006005A1), and further in view of Cooper (US20180356823A1).
	Claim.15 Yu discloses a delivery system for transporting or retrieving deliveries (see at least abstract, an autonomous unmanned), comprising: an autonomous vehicle including at least one securable storage compartment, the at least one securable storage compartment including at least one securable storage sub-compartment, the at least one securable storage compartment or sub-compartment configured to receive at least one item, the at least one securable storage compartment or sub-compartment being removable from the autonomous vehicle for selective replacement of the at least one securable storage compartment or sub-compartment (see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p91, one or more of the compartments are designed for holding cold food items, such cold compartments could  be thermally-insulated and/or cooled, p92, the vehicle has multiple separate cargo compartments that are individually accessible and/or lockable, allows the vehicle to make multiple deliveries to different recipients), the at least one securable storage compartment or sub- compartment being operatively coupled to or including an ambient air control module configured to control ambient air in the at least one securable storage compartment or sub-compartment (see at least fig.6-9, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p91, one or more of the compartments are designed for holding cold food items, such cold compartments could  be thermally-insulated and/or cooled, p92, the vehicle has multiple separate cargo compartments that are individually accessible and/or lockable, allows the vehicle to make multiple deliveries to different recipients, p176, non-perishable items are put into disposable card boxes 104 and kept at ambient temperatures); 
Yu does not discloses a database configured to store information of a location; at least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the autonomous vehicle to transport the at least one item to the location.
Cooper discloses a database configured to store information of a location; at least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the autonomous vehicle to transport the at least one item to the location (see at least fig.1-2, p37-40, element 305 is a processing elements, elements 315 and 310 are memory, memory media may store databases, collection of records or information/data that is stored in a computer-readable storage medium, p80).
It would have been obvious to modify Yu to include a database configured to store information of a location; at least one processor; and a memory storing instructions which, when executed by the at least one processor, cause the autonomous vehicle to transport the at least one item to the location by Cooper in order to for establishing autonomous delivery vehicle routes based on established manual delivery vehicle routes (see Cooper’s p3).
	Claim.16 Yu discloses wherein the ambient air control module includes a temperature control module configured to control temperature levels within the at least one securable storage compartment or sub-compartment (see at least fig.6, p193, information about the item being delivered, this information can be useful in assigning a suitable vehicle for the delivery task, information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment or cold food that needs a cooled compartment, etc., such accommodations or optimizations for using the fleet of available vehicles).
	Claim.17 Yu discloses wherein the ambient air control module includes a humidity control module configured to control humidity levels within the at least one securable storage compartment or sub-compartment (see at least fig.6, p176, non-perishable items are put into disposable card boxes 104 and kept at ambient temperatures, p193, information about the item being delivered, this information can be useful in assigning a suitable vehicle for the delivery task, information include the dimensions of the item, weight of the item, whether it is hot food that needs a heated compartment or cold food that needs a cooled compartment, etc., such accommodations or optimizations for using the fleet of available vehicles).
	Claim.18 Yu discloses wherein the at least one securable storage compartment (see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it, p90, the compartment may be closed/locked and be opened/closed in a secure manner).
	Claim.19 Yu discloses wherein the at least one securable storage compartment or sub-compartment is configured to open for the customer (see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it, p90, the compartment may be closed/locked and be opened/closed in a secure manner).
	Claim.20 Yu discloses wherein the at least one securable storage compartment or sub-compartment is configured to open for the customer in response to a code provided by the customer (see at least fig.6-7, p28, the unmanned ground vehicle for transporting tangible goods, such as packages, retail goods, or other items, p90, the unmanned vehicle has one or more compartments for holding delivery cargo, the compartment may be closed/locked and be opened/unlocked in a secure manner, p29-31, p197, the recipient removes the container from the vehicle and unpacks it, p90, the compartment may be closed/locked and be opened/closed in a secure manner, the recipient may be given an access code ).
	Claim.14 Yu discloses a system comprising: a fleet of autonomous vehicles including the autonomous vehicle of claim 8 (see at least fig.1, abstract, an autonomous unmanned road vehicle).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662